Cook, J.,
dissenting. I respectfully dissent. This court in 1939 took just the position that the majority is taking here, and two months thereafter, the General Assembly responded with an amendment to the General Code abrogating that decision. Because the Revised Code still encompasses the pertinent language of that amendment, this court errs in its statutory analysis.
Triff v. Natl. Bronze & Aluminum Foundry Co. (1939), 135 Ohio St. 191, 14 O.O. 48, 20 N.E.2d 232, held that a complying employer who negligently causes damages to his employee which are not compensable under workers’ compensation law may be liable at common law. The appellant cites the Triff case in support of the argument that the majority adopts, but fails to reconcile the statutory change that followed the Triff decision.
Triff died of industrially induced silicosis, which at that time was a noncompensable occupational disease. When Triff was decided, G.C. 1465-70 provided that employers who comply with the workers’ compensation law “shall not be liable to respond in damages at common law or by statute, * * * for injury or death of any employe.” (Emphasis added.) 103 Ohio Laws 81. “The [Triff] court held that it was the legislative intent to exempt employers from liability for damages at common law or by statute for compensatory injury or death of employees, but not to exempt them from liability arising out of a non-compensable occupational disease.” Maynard v. Henderson (1982), 3 Ohio App.3d 403, 404, 3 OBR 469, 470, 445 N.E.2d 727, 728.
The General Assembly met the Triff decision with an amendment to G.C. 1465-70 (now R.C. 4123.74) expanding the immunity/exclusivity provision. That amendment added the phrase “bodily condition” to obviate the Triff analysis, which had been pinned to the defined term “injury.” The amendment read in part: “[Employers] shall not be liable * * * for any injury, disease, or bodily condition, whether such injury, disease or bodily condition is compensable *469under this act or not * * (Emphasis sic, showing new material.) 118 Ohio Laws 422, 426.
Thereafter, in the case of Bevis v. Armco Steel Corp. (1951), 156 Ohio St. 295, 302, 46 O.O. 172, 175, 102 N.E.2d 444, 447, this court confirmed that amended G.C. 1465-70 abrogated the rule of law announced in Triff. According to Bevis, the amended language of G.C. 1465-70 evinced the General Assembly’s intent to bar employer liability for damages derived from any injury, disease, or bodily condition of an employee arising out of his employment. Id. at 304, 46 O.O. at 175, 102 N.E.2d at 448.
Like the now refuted majority in Triff, today’s majority holds that there is a right to maintain a common-law negligence suit upon claims for any kind of disability not caused by an “injury” as defined in R.C. 4123.01. According to the majority, “[s]ince psychological injuries are not included within the definition of ‘injury’ used in the statutory chapter, those injuries cannot be included in the chapter’s grant of employer immunity from suit for any ‘injury’ suffered by an employee.” The language of the immunity statute and the history of the jurisprudence on the subject contradict the majority because, with the addition of the phrase “bodily condition,” the analysis hinging on the statutory definition of “injury” is unpersuasive.
Here the injury is within the scope of the Workers’ Compensation Act as it was suffered in the course of and arising out of the employment. Until today’s decision, the only type of industrial injuries excepted from the constraint of R.C. 4123.74 have been those determined to be outside the course and scope of employment as intentional torts. “[Wjhere the employer’s conduct falls outside the scope of the Act, the employer cannot avail himself of any of the protections afforded by the Act, such as the immunity provision in R.C. 4123.74.” Taylor v. Academy Iron & Metal Co. (1988), 36 Ohio St.3d 149, 161, 522 N.E.2d 464, 475 (Douglas, J., dissenting).
Because Bunger’s psychiatric condition is a “bodily condition, received or contracted * * * in the course of and arising out of [her] employment,” R.C. 4123.74 immunizes her employer from liability “at common law or by statute.” Industrially caused psychiatric conditions unrelated to an injury or occupational disease do not, by definition, constitute compensable injuries, yet are “bodily conditions” arising from employment and therefore fall within the ambit of R.C. 4123.74.
Accordingly, in the face of clear legislative intent (1) that the immunity provision be broader than the compensability definitions and (2) that psychiatric conditions unaccompanied by physical injury not be compensated by the workers’ compensation system, we are obliged to defer to that intent unless the legislation is unconstitutional. Though the parties argue the constitutionality of the legisla*470tion at issue here, the majority relies solely on the statutory argument, and thus I respond only to that analysis.
Moyer, C.J., concurs in the foregoing dissenting opinion.